932 So. 2d 1291 (2006)
Sammy Lee ROWE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-233.
District Court of Appeal of Florida, Second District.
July 19, 2006.
*1292 SALCINES, Judge.
Sammy Lee Rowe appeals the summary denial of his motion for jail credit filed under Florida Rule of Criminal Procedure 3.800(a). We reverse and remand with instructions.
Rowe filed a motion for jail credit in circuit court case CF04-875 alleging entitlement to 197 days' jail credit for time spent in Highlands County Jail from September 14, 2004, to March 30, 2005. The postconviction court denied the motion on the merits. However, Rowe's motion is facially insufficient. See Fla. R.Crim. P. 3.800(a); see also Stathas v. State, 852 So. 2d 881 (Fla. 2d DCA 2003) (holding that petitioner's claim that he was entitled to jail time credit was facially insufficient where petitioner failed to allege that court records demonstrate his entitlement to additional jail credit). Therefore, we reverse the order denying the rule 3.800(a) motion and remand for entry of an order of dismissal without prejudice to any right Rowe may have to file a facially sufficient motion for jail credit pursuant to rule 3.800(a). See Harper v. State, 905 So. 2d 280 (Fla. 2d DCA 2005). Such motion shall not be considered successive.
Reversed and remanded with instructions.
KELLY and WALLACE, JJ., Concur.